Case: 11-30259     Document: 00511578658         Page: 1     Date Filed: 08/22/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011

                                     No. 11-30259                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ALYCE GAINES JOHNSON SPECIAL TRUST,

                                                  Plaintiff - Appellant
v.

EL PASO E & P COMPANY, L.P.; CRYSTAL E & P COMPANY, L.P.,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:10-CV-16


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the reasons given by that
court in its ruling dated February 24, 2011.
        AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.